Plaintiffs attempt to amend its complaint without leave of court failed to comply with CPLR 3025 (a) and in any event was without merit. Defendant agreed to allow access for adjustments to the HVAC unit and added plaintiff and the ground lessor as additional named insureds on its insurance policies. Thus, *513the declaratory relief plaintiff sought “[would] become effective only upon the occurrence of a future event that may or may not come to pass” (Matter of Gates v Hernandez, 26 AD3d 288, 289 [2006]). Plaintiff’s argument that continuing disputes are not hypothetical is without support in the record. In any event, plaintiff has the adequate alternate remedy of an action for breach of contract (see Apple Records v Capitol Records, 137 AD2d 50, 54 [1988]). Concur — Mazzarelli, J.P., Andrias, Saxe, Catterson and Acosta, JJ.